Citation Nr: 0307956	
Decision Date: 04/25/03    Archive Date: 04/30/03	

DOCKET NO.  96-51 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1981 to July 
1984.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1998 at which time it was 
remanded, in pertinent part, for further development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's headaches are reasonably associated with 
his active service.

3.  The veteran does not have a seizure disorder related to 
his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, he 
has headaches which were incurred during his active service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  

2.  The veteran does not have a seizure disorder which was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.  The case was remanded by 
the Board for further development with regard to the issues 
in question in 1998.  In June 2002, the veteran was sent a 
letter informing him of the VCAA and its ramifications.  
Records used for a Social Security disability determination 
had been associated with the claims folder.  Medical opinions 
have also been obtained, as well as medical treatment 
records.  The Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  Wensch v. Principi, 15 Vet. 
App. 362 (2001).

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Under the provisions of 38 C.F.R. § 3.102, when, after 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is that doubt which exists because of an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the evidence prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A Federal Circuit Court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and that 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Service Connection for Headaches

A review of the service medical records reflects the veteran 
was seen for complaints of headaches on periodic occasions.  
At the time of separation examination in May 1984, complaints 
included headaches.  However, a diagnosis of headaches was 
not made.

At the time of examination by VA in March 1985, complaints 
included regular and repeated headaches.  The veteran stated 
he was taking Fiorinal and Elavil for headaches.  The 
examiner stated that by description and by findings the 
veteran had tension headaches.

Additional medical evidence includes medical records 
associated with a Social Security determination which denied 
the veteran Social Security disability benefits.  The records 
associated with the determination include private medical 
records in 1995 referring to headaches.  At the time of one 
such visit in August 1995, clinical examination was negative.  
Also, magnetic resonance imaging brain scan was normal, as 
were electroencephalographic tracings.  Impressions included 
recurring daily headaches.

Additional records included an October 1995 statement from 
the Michigan Medical Consultants indicating the veteran had 
been seen for medical evaluation that month for complaints 
which included migraine headaches.  The veteran stated he had 
had the headaches for about 10 years.  He was currently 
taking medication which included Inderal.  The examiner 
stated that the veteran's description suggested cluster or 
histamine headaches.  

At the time of the examination by VA in December 1995, the 
veteran indicated that he had had headaches about every two 
days since leaving service.  Examination diagnoses included 
history of headaches, which appeared to be vascular in nature 
or migraine.

The medical evidence of record also includes the report of 
the examination by a VA physician in June 2001.  The veteran 
stated he had had recurrent headaches over the past 15 years.  
The pain was described as sharp and continuous.  It was 
associated with blurry vision over the right eye, with some 
tearing of the eye.  He also described the pain as associated 
with nauseous feeling but no actual vomiting.  He stated that 
light became a sensitive issue to him so he had to be in a 
dark, quiet room, to relieve any pain which would last about 
two hours in duration.  Previous studies reportedly included 
normal electroencephalographic tracings in 1997 and again in 
February 2000.  Current medications included Desyrel and 
Depakote, as well as Aspirin for his headaches.

Neurologic examination was normal.  The examiner stated that 
while the examination was normal, the veteran's history was 
strongly suggestive of common migraine headache, and "it is 
at least as likely as not that the headaches complaint in the 
past with manifestations of migraine headache."  

Based on a review of the entire evidence of record, the Board 
finds that the evidence is at least in equipoise as to the 
question of the etiology of the veteran's headaches.  Under 
these circumstances, the veteran is entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  It is, therefore, the 
opinion of the Board that service connection for headaches is 
in order.  The veteran complained of headaches in service and 
the record shows he has complained of the presence of 
headaches on a regular basis ever since discharge from 
service.  A VA physician who examined the veteran in June 
2001 and had access to the records opined that it was at 
least as likely as not that the veteran's history was 
strongly suggestive of migraine headaches.  This opinion, 
plus the veteran's continuing complaints during and 
subsequent to service, put the evidence at least in 
equipoise.  When this is the situation, the veteran prevails.  
Accordingly, the Board finds that service connection for 
headaches is in order.  

Service Connection for a Seizure Disorder

A review of the service medical records is without reference 
to complaints or abnormalities indicative of a seizure 
disorder.

At the time of general medical examination accorded the 
veteran by VA in March 1985, several months following service 
discharge, there was no reference to a seizure disorder.

The private medical records associated with the negative 
Social Security disability determination include the report 
of an August 1995 visit with a private neurologist.  It was 
indicated the veteran had been seen in June of 1995 for "time 
lapses" and questionable loss of contact episodes and 
headaches.  Since that time he had had no further seizure-
like episodes or time lapses.  He was taking Dilantin and 
Phenobarbital as well as antidepressant medication and some 
other medicines.  Current clinical examination was normal.  
Magnetic resonance imaging brain scan was normal, as were 
electroencephalographic tracings.  An impression was made of 
time lapses of unclear etiology.  The neurologist stated that 
he was unconvinced that the time lapse episodes were seizure 
phenomena and he noted that workup procedures had been 
negative.

In October 1995 the veteran was accorded neurologic testing 
by the Michigan Medical Consultants.  He reported having had 
two types of seizures for about 10 years.  He gave no history 
of injury or trauma.  He was currently taking Dilantin and 
Phenobarbital.  Current neurologic examination was described 
as normal.  

The veteran was accorded a neurologic disorders examination 
by VA in December 1995.  While he gave a history of seizures, 
it was noted that he had had normal electroencephalographic 
tracings and scans.  Current neurological examination was 
completely unremarkable.  The pertinent diagnosis was 
"history of seizures, which [the veteran] has shaken all 
over, but at this time seems more like lapses where he stares 
into space." 

Additional medical records include reports of VA and non-VA 
treatment and evaluation.  At the time of one period of VA 
hospitalization in December 1999 for depression, the veteran 
reported he had had a seizure disorder.  It was noted that 
the seizure disorder was subjective only since he had never 
had a seizure at the VA medical facility and the VA 
neurologist had not been able to prove its presence by 
electroencephalographic testing. 

A VA neurologist reviewed the claims file, to include records 
associated with the file from the Social Security 
Administration, in October 2002.  She stated that the Social 
Security records did not disclose any substantial evidence to 
document any new medical findings meriting any further 
investigation.  She indicated she found no medical evidence 
to substantiate dysfunction.  Elaboration was not provided.

Although the veteran asserts that he has a seizure disorder 
related to service, he is not competent to express his 
opinion.  He is indeed competent to testify regarding 
symptoms that he had during service.  See Harvey v. Brown, 
6 Vet. App. 390, 393 (1994) (as a layperson claimant may 
testify to the physical manifestations of a disease or 
injury).  However, he is not competent to render a diagnosis 
or to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also 38 C.F.R. 
§ 3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training or experience"); such evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a layperson"); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) ("in order for any testimony to 
be probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  There is no 
competent evidence linking any current seizure disorder to 
the veteran's service.  The record shows the veteran has been 
accorded various tests over the years and the presence of a 
seizure disorder has not been confirmed.  Although symptoms 
and manifestations are indications of disease or injury, a 
disease or injury is not entitled to service connection 
unless chronic residuals constituting a disability result 
therefrom.  In affirming a Board decision denying the 
application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the United States Court of Appeals for Veterans Claims 
stated:  "[The veteran] is apparently of the belief that he 
is entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In sum, there is no competent evidence identifying a seizure 
disorder resulting from the veteran's active service.  In the 
absence of current organic disability, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  


ORDER

Entitlement to service connection for headaches is granted.  
To this extent, the appeal is allowed.

Entitlement to service connection for a seizure disorder is 
denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

